JUAN G. AND MARGARITA IBARRA, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentIbarra v. Comm'rNo. 14441-02SUnited States Tax CourtT.C. Summary Opinion 2003-117; 2003 Tax Ct. Summary LEXIS 131; August 25, 2003, Filed 2003 Tax Ct. Summary LEXIS 131">*131  PURSUANT TO INTERNAL REVENUE CODE SECTION 7463(b), THIS OPINION MAY NOT BE TREATED AS PRECEDENT FOR ANY OTHER CASE.  Juan G. and Margarita Ibarra, pro se.Ross M. Greenberg, for respondent.  Couvillion, D. IrvinCouvillion, D. IrvinCOUVILLION, Special Trial Judge: This case was heard pursuant to section 7463 of the Internal Revenue Code in effect at the time the petition was filed.1 The decision to be entered is not reviewable by any other court, and this opinion should not be cited as authority.Respondent determined a deficiency of $ 2,466 in petitioners' Federal income tax for 2000.The issue for decision is whether petitioners are entitled to various Schedule A, Itemized Deductions, and Schedule C, Profit or Loss From Business, deductions in excess of amounts allowed2003 Tax Ct. Summary LEXIS 131">*132  by respondent. The Court's holding on these adjustments will, in turn, determine the amount of petitioners' earned income credit, self- employment tax, and the adjustment to income for one-half of the self-employment tax.Some of the facts were stipulated. Those facts, with the annexed exhibits, are so found and are made part hereof. Petitioners' legal residence at the time the petition was filed was Miami, Florida.Juan G. Ibarra (petitioner) was employed in construction work installing drywall during the year in question. Petitioner also engaged in a ministerial activity as pastor of a church. During 2000, the church had approximately 15 members. Mrs. Ibarra was not employed during 2000 and earned no income.On their joint Federal income tax return for 2000, petitioners reported wage and salary income of $ 29,300. Petitioner's ministerial activity was reported on a Schedule C as follows:Gross income                    $ 7,140Expenses:  Car and truck           $ 2,031  Commissions and fees         1,048  Insurance               250  Seminary and convention   2003 Tax Ct. Summary LEXIS 131">*133      1,550  Robes, oils, incense, and    special gear           1,205  Educational, books,    publications, and software    2,887     8,971Net loss                      ($ 1,831) On Schedule A of their return, petitioners claimed the following itemized deductions:Medical             $ 5,817Less 7.5% of adjusted  gross income         (2,060)       $  3,757Real estate taxes                   753Home mortgage interest                4,815Charitable contributions:Cash              $ 4,650Other than cash          500        5,150Unreimbursed employee expenses $ 6,588Less sec. 67(a) 2% floor      549        6,039Total itemized deductions             $ 20,514 [7] All the adjustments by respondent in the notice of deficiency relate to Schedules A and C of petitioners' return.With respect to the Schedule A itemized deductions, respondent determined that2003 Tax Ct. Summary LEXIS 131">*134  the medical and dental expenses substantiated by petitioners totaled $ 1,295. Since that amount did not exceed 7.5 percent of petitioners' adjusted gross income as required by section 213(a), petitioners were not entitled to a deduction for medical and dental expenses. Of the $ 4,815 deducted by petitioners for home mortgage interest, $ 4,146 was allowed, and $ 2,788 of the $ 5,150 deducted as charitable contributions was allowed. Of the $ 6,039 deducted as unreimbursed employee business expenses, $ 1,736 was allowed. No adjustment was made for the $ 753 in real estate taxes deducted by petitioners. Thus, of the total $ 20,514 claimed as deductions, respondent allowed deductions of $ 9,423 and disallowed $ 11,091. All the amounts disallowed were for lack of substantiation.With respect to Schedule C, involving petitioner's activity as a minister, respondent's determinations were as follows, all relating to expenses deducted:              Claimed on     Allowed by               Return      RespondentCar and truck         $ 2,031       $ 2,031Commissions and fees      1,0482003 Tax Ct. Summary LEXIS 131">*135         -0-Insurance             250         250Seminars            1,550         480Robes, special gear, oils,and incense          1,205        -0-Educational, books, etc.    2,887         200Totals            $ 8,971       $ 2,961 No adjustments were made to petitioners' reported gross income. The deductions also were disallowed for lack of substantiation. As a result of the Schedule C adjustments, respondent determined that petitioner realized a net profit from his ministry, thus resulting in a liability for self-employment tax under section 1401 with a corresponding adjustment to gross income for one-half of such tax under section 164(f)(1).Deductions are a matter of legislative grace. INDOPCO, Inc. v. Commissioner, 503 U.S. 79">503 U.S. 79, 503 U.S. 79">84 (1992). The taxpayer bears the burden of proof, which means the presentation of adequate documentation to support the deductions claimed on tax returns. Rule 142; Welch v. Helvering, 290 U.S. 111">290 U.S. 111, 290 U.S. 111">115 (1933). It is also the taxpayer's responsibility to maintain2003 Tax Ct. Summary LEXIS 131">*136  records sufficient to enable the Commissioner to determine the correct tax liability. Sec. 6001; Higbee v. Commissioner, 116 T.C. 438">116 T.C. 438 (2001); sec. 1.6001-1(a), Income Tax Regs. The taxpayer must substantiate both the amount and purpose of the claimed deductions. 116 T.C. 438">Higbee v. Commissioner, supra.As noted earlier, respondent's determinations disallowing all or part of the deductions claimed on the return were for lack of substantiation. Petitioners kept no books and records and produced only minimal evidence at trial in support of some of their deductions. 22003 Tax Ct. Summary LEXIS 131">*137  With respect to petitioners' medical and dental expenses, claimed as an itemized deduction, respondent allowed $ 1,295 out of the $ 5,817 claimed by petitioners. The amount allowed consisted of dental expenses of $ 720 and chiropractic services of $ 575; however, since $ 1,295 was less than 7.5 percent of petitioners' adjusted gross income, petitioners realized no tax benefit from the allowed amount. Sec. 213(a). Based on petitioners' testimony at trial, the Court is satisfied that petitioners incurred additional medical expenses during 2000. Petitioners visited Mrs. Ibarra's brother in Texas during 2000. During that visit, petitioners ventured into Mexico, and Mrs. Ibarra became ill and was hospitalized in a Mexican hospital. Petitioners offered into evidence a bill from that hospital that listed various medical services she was provided and recited a total amount of $ 4,276 for those services. Mrs. Ibarra's brother paid the hospital in full, and, during 2000, petitioners repaid her brother. Petitioners offered into evidence a written statement from Mrs. Ibarra's brother that states that he paid $ 4,750 to the Mexican hospital and that, during the year 2000, petitioners had repaid2003 Tax Ct. Summary LEXIS 131">*138  him $ 4,500. At trial, petitioners agreed that the $ 4,276 shown on the Mexican hospital bill and the $ 4,750 shown on the statement of Mrs. Ibarra's brother represented Mexican pesos and not United States currency. The correct amount, converted to United States currency, as agreed by the parties, was approximately $ 645. The Court is satisfied, on this record, that petitioners are entitled to an additional deduction of $ 645 in medical and dental expenses for 2000.With respect to all the other itemized deductions and the Schedule C trade or business expenses, petitioners produced no documentary evidence to establish entitlement to deductions in excess of the amounts allowed by respondent in the notice of deficiency, nor is the Court persuaded that they are entitled to deductions in excess of those allowed by respondent. Accordingly, except for the additional amount allowed for medical and dental expenses, respondent's determinations are sustained.Reviewed and adopted as the report of the Small Tax Case Division.Decision will be entered for respondent. 32003 Tax Ct. Summary LEXIS 131">*139 Footnotes1. Unless otherwise indicated, subsequent section references are to the Internal Revenue Code in effect for the year at issue. Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Sec. 7491, under certain circumstances, places the burden of proof on the Commissioner in connection with proceedings arising from the examination of returns that commenced after July 22, 1998. The record does not show when the examination of petitioners' returns commenced in this case; however, because of the paucity of records and information maintained by petitioners, the Court is satisfied that the burden of proof in this case did not shift to respondent. Higbee v. Commissioner, 116 T.C. 438">116 T.C. 438↩ (2001).3. Although the Court allows petitioners an additional $ 645 itemized deduction for medical expenses, raising their total medical expenses to $ 1,940, the allowance of $ 645 will not result in a tax benefit to petitioners because the Court's holding on petitioners' Schedule C, Profit or Loss From Business, activity will increase petitioners' adjusted gross income, thereby increasing the 7.5 percent threshold of sec. 213(a). Petitioners' $ 1,940 in medical expenses will be less than the 7.5 percent floor.↩